Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-4, 8-9, 11-17 are pending and herein allowed.
Claims 1, 5-7, 10 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Claims 2-4, 8-9, 11-17 are allowed.
Independent claims 2 and 9 have been amended to include the previously indicated allowable subject matter of claims 7 and 10 respectively along with intervening claims.
Regarding independent claim 2 the prior art of record alone or in proper combination fails to teach the pin extending from the second end of the pivot lever is releasably coupled to the slot formed in the cartridge support such that the pin moves out of the slot formed in the cartridge support upon further longitudinal advancement of the cartridge support once the capture member pusher is in the deployed position, along with all the remaining limitations in the claims.
Regarding independent claim 9 the prior art of record alone or in proper combination fails to teach wherein at least one of the plurality of slots comprises a sloped surface such that longitudinal movement of the cartridge support in a first direction advances the latch over the sloped surface to disengage the latch from the at least one of the plurality of slots, and the at least one of the plurality of slots further comprises an edge opposite the sloped surface such that longitudinal movement of the cartridge support in a second direction opposite the first direction is prevented by engagement of the latch with the edge, along with all the remaining limitations in the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 3-4,8,11-17.

	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731    
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731